FILED
                           NOT FOR PUBLICATION
                                                                           AUG 29 2016

                    UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS


                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                        No. 15-16143

              Plaintiff - Appellee,              D.C. No. 4:09-cr-00786-JSW-1

 v.
                                                 MEMORANDUM*
JOHNNY M. WILLIAMS,

              Defendant - Appellant.


                    Appeal from the United States District Court
                       for the Northern District of California
                     Jeffrey S. White, District Judge, Presiding

                      Argued and Submitted August 10, 2016
                            San Francisco, California

Before: GRABER and McKEOWN, Circuit Judges, and PETERSON,** District
Judge.

      On March 11, 2010, a jury found Johnny M. Williams guilty of violating 18

U.S.C. § 922(g)(1), being a Felon in Possession of a Firearm. On June 3, 2010, the

district court sentenced Williams to a term of imprisonment of 120 months.



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       **
             The Honorable Rosanna Malouf Peterson, United States District Judge
for the Eastern District of Washington, sitting by designation.
Williams timely appealed his conviction and, on September 16, 2011, this court

affirmed. United States v. Williams, 450 F. App’x 600 (9th Cir. Sept. 16, 2011).

Williams now appeals the district court’s order denying his motion to vacate, set

aside, or correct the conviction, judgment, and sentence pursuant to 28 U.S.C. §

2255.

        The district court granted a certificate of appealability as to Appellant’s

second claim, which alleged that trial counsel was deficient for not presenting the

affirmative defense of “justification.” We have jurisdiction pursuant to 28 U.S.C.

§§ 1291 and 2255(d). We review de novo. See Reynoso v. Giurbino, 462 F.3d

1099, 1108 (9th Cir. 2006).

        In order to prevail on a claim of ineffective assistance of counsel, an

appellant must establish both (1) that the assistance of trial counsel was

constitutionally deficient, and (2) that deficiency prejudiced the defense.

Strickland v. Washington, 466 U.S. 668, 687 (1984). “Failure to make the required

showing of either deficient performance or sufficient prejudice defeats the

ineffectiveness claim.” Id. at 700.

        Williams asserts that trial counsel was ineffective “where her failure to

consider the fact that Williams’ testimony could be construed as admitting

constructive possession led her to reject a meritorious justification defense in favor


                                            2
of an implausible lack-of-possession defense.” However, trial counsel articulated a

number of strategic reasons for not asserting the affirmative defense of

justification.

       We conclude that the various strategic reasons for counsel’s decision to

forego the justification defense were reasonable. Accordingly, trial counsel’s

strategic decision did not deprive Williams of the right to counsel guaranteed by

the Sixth Amendment.

       AFFIRMED.




                                          3